FILED
                            NOT FOR PUBLICATION
                                                                           MAY 16 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KUMAR CHETTRI,                                   No. 11-73672

              Petitioner,                        Agency No. A072-131-283

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 7, 2015
                              Pasadena, California

Before: PREGERSON, D.W. NELSON, and CALLAHAN, Circuit Judges.

      Kumar Chettri appeals the Board of Immigration Appeals’ (“BIA”) denial of

his motion to reopen proceedings. We have jurisdiction pursuant to 8 U.S.C.

§ 1252 and we deny the petition.

      The BIA denied Chettri’s motion to reopen because his prior attempts to

obtain asylum using false information undermined his credibility and because his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
motion contained inconsistencies that undermined his claims. Because we cannot

say that the BIA’s decision was “arbitrary, irrational, or contrary to law,” its denial

of the motion to reopen is affirmed. Go v. Holder, 744 F.3d 604, 609 (9th Cir.

2014).

      PETITION FOR REVIEW DENIED.




                                           2